Citation Nr: 0015619	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-04 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to June 
1966.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The veteran was scheduled for a hearing before a member of 
the Board sitting in St. Louis, Missouri.  However, he did 
not report for the hearing.  Given that no request for a 
postponement, showing of good cause for failure to appear, or 
proper request for a new hearing is of record, appellate 
review of the case can now proceed as though the request for 
a hearing had been withdrawn.  38 C.F.R. § 20.704 (1999).


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The record does not reflect that the veteran engaged in 
combat during active duty.

3.  A search of the Air Force Master Radiation Exposure 
Registry produced negative results; further, Air Force 
Headquarters has reported that all direct participants in the 
veteran's claimed stressor are listed on the Registry.

4.  The claims file does not contain documented supporting 
evidence showing that the veteran directly participated in 
the cleanup of radioactive debris near Palomares, Spain 
between January 1966 and March 1966.

5.  The veteran's PTSD has not been attributed to a verified 
inservice stressor and is otherwise not shown to be related 
to his period of active military service. 



CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  At this stage, the evidence of record reflects 
that the veteran has been diagnosed with PTSD that has been 
related to his claimed stressors from service.  In addition, 
the Board is further satisfied that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required pursuant to 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999). 
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 138, 145 
(1997).  The new revisions serve primarily to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 1999), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
there is no allegation that the veteran's PTSD is due to a 
combat stressor.  The veteran alleges that while he was 
serving at Torrejon Air Force Base in Spain, a B-52 bomber 
collided with a KC-135 aerial tanker above the coast of the 
Mediterranean Ocean.  The veteran testified during his July 
1997 RO hearing that he helped participate in the search and 
recovery of the B-52's four hydrogen bombs, one of which was 
leaking radiation.  The veteran recounted that it took three 
months to recover the bombs and clean up the area, and he was 
afraid of contracting an illness because of the danger of 
radiation exposure.  The veteran has not claimed that he 
participated in combat during this incident, or at any other 
time during his military career.  Moreover, his Defense 
Department (DD) Form 214 reflects that he did not receive any 
citations or awards that would indicate he participated in 
combat.  The Board therefore finds that the veteran did not 
participate in combat during active duty.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet.App. 70, 76 (1994); Zarycki v. Brown, 6 Vet.App. 
91, 98 (1993).  The U.S. Court of Appeals for Veterans Claims 
(Court) in Doran v. Brown, 6 Vet.App. 283, 290- 91 (1994), 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the 
[Board] of its obligations to assess the credibility and 
probative value of the other evidence."  In West, Zarycki, 
and Doran, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, in 
part, "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 revision in October 1995, 
the Court has held that the requirement in 38 C.F.R. § 
3.304(f) for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet.App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet.App. 163, 
166 (1996).

In this case, the RO has attempted to confirm the claimed 
stressor and the veteran's participation in the clean-up 
operation.  A September 1997 letter from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
corroborates that in January 1966, a B-52G and a KC-135 
tanker aircraft collided and crashed while participating in a 
cell air refueling operation in the vicinity of Palomares, 
Spain.  All crewmembers of the KC-135 were killed, and four 
out of the eight crewmembers aboard the B-52G were killed in 
connection with the incident.  The veteran's service 
personnel records confirm that he was stationed at Torrejon 
Air Force Base in Spain with the 3970th Supply Squadron as an 
inventory clerk at the time of the crash, and an undated 
letter reflects that 180 personnel from Torrejon Air Force 
Base participated in the clean-up.  Moreover, the veteran's 
separation examination reflects that he worked around 
radioactive materials in February 1966 and March 1966.

To further clarify the veteran's role in clean-up, the RO in 
February 1998 contacted Brooks Air Force Base in Texas to 
gain access to the Air Force Master Radiation Exposure 
Registry (Registry) and determine the veteran's role in the 
clean-up at Palomares.  A search of the Registry was negative 
for the veteran's presence.  In other words, no external or 
internal radiation (bioassay) exposure data was found in 
regards to the veteran.  The RO in March 1998 contacted Air 
Force Headquarters in Washington, D.C. to ascertain whether 
the veteran was directly involved with the clean-up at 
Palomares.  According to the April 1998 response letter, all 
participants in the Palomares cleanup were extensively urine 
bioassayed, and the results were archived in the Brooks Air 
Force Base Registry, which contained radiation dose records.

Thus, the Board concludes that while the veteran was 
stationed in Spain during the time of the crash, he has not 
presented credible evidence, other than his own testimony, 
that he was directly involved in the Palomares clean-up.  
Rather, Air Force Headquarters in Washington, D.C. has stated 
that all direct participants in the Palomares clean-up 
operation were extensively urine bioassayed.  However, the 
veteran was not bioassayed, according to the negative 
Registry results from Brooks Air Force Base in Texas.  Thus, 
the record contains positive evidence that the veteran was 
not a direct participant in the clean-up operation as he is 
reported to not be on the list of individuals who were tested 
for radiation exposure.  While the Board recognizes the 
veteran's sincere belief in the merits of his claim, there 
must still be evidence to corroborate his claimed stressor.  
As discussed above, the Registry has indicated that it has no 
records that the veteran was bioassayed, and Air Force 
Headquarters has reported that all direct participants in the 
operation were bioassayed.  Service connection must be 
denied, as there is no corroborating evidence documenting the 
veteran's claimed stressor.  Although he was in Spain during 
the time of the fatal crash, the record does not contain 
service records or other corroborative evidence which 
substantiates or verifies his testimony as to his 
participation in the cleanup.  See West (Carlton) v. Brown, 7 
Vet.App. 70, 76 (1994).

As stated above, the veteran's testimony, by itself, cannot 
establish the occurrence of a noncombat stressor.  See Moreau 
v. Brown, 9 Vet.App. 389, 395 (1996).  The RO in this 
instance has developed the record by contacting the proper 
agencies to ascertain the veteran's participation in the 
clean-up operation at Palomares.  The development 
demonstrates that the veteran was not directly involved in 
the clean-up operation.  The negative finding from the 
Registry tends to rebut rather than corroborate the veteran's 
testimony.  The Board finds that a preponderance of the 
evidence is against the veteran's claim that he experienced 
his claimed stressor during service.

The record contains a number of diagnoses of PTSD by VA 
examiners and private physicians.  For example, Kevin L. 
Sloan, M.D., diagnosed bipolar disorder, PTSD (provisional), 
and alcoholism in October 1992.  C. Phil Colosimo, Ph.D., 
diagnosed organic mental disorder, bipolar disorder, PTSD, 
and alcohol dependence on Axis I in April 1994 and May 1994.  
Dodge A. Slagle, D.O., diagnosed possible PTSD; alcohol 
induced persisting dementia; and major depression, single 
episode without psychotic features in February 1995.  Dr. 
Slagle indicated that he was unable to confirm the historical 
accuracy of the event underlying the veteran's PTSD symptoms.  
After the veteran showed Dr. Slagle documents reflecting that 
the airplane collision had, in fact, occurred, the diagnosis 
was changed from possible PTSD to definite PTSD in June 1997.  
However, while the physician relied on the veteran's reported 
history and documents that the crash occured, his actual 
participation has not been verified and the physician's 
acceptance of the veteran's history is not sufficient to 
serve as verification.  A June 1997 letter from a VA examiner 
also shows that the veteran was taking Zoloft and Tranzodone 
for his depression and PTSD.  Collectively, these examination 
reports also reflect that the examining providers believed 
that chronic alcoholism had contributed significantly to the 
veteran's more general dysfunctionalism.

As the Board has concluded that the veteran's claimed 
stressor has not been verified even after the RO had properly 
developed the claim, the foregoing diagnoses of PTSD are not 
sufficient for a grant of the veteran's claim.  Dr. Slagle, 
for instance, stated that the veteran's diagnosis of PTSD 
depended on the verification of the underlying event; because 
the Board has determined that his participation in the 
underlying event cannot be verified, Dr. Slagle's June 1997 
reassessment of the PTSD diagnosis must correspondingly be 
disregarded.  In other words, because there is no 
verification that the veteran participated in the non-combat 
stressor, any PTSD diagnosis based on that claimed 
participation cannot serve as evidence that the veteran's 
PTSD is actually due to an event from service.  Consequently, 
the veteran's claim for service connection for PTSD fails on 
the basis that it has not been attributed to a verified 
inservice stressor.  The Board has also considered the 
doctrine of reasonable doubt, but because the preponderance 
of evidence is against the veteran's claim, this doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

